    Case 2:19-cv-13184-ILRL-DMD Document 63 Filed 08/31/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


ETDO PRODUCTIONS, LLC                               CIVIL ACTION

VERSUS                                              NO. 19-13184

ALFREDO CRUZ, ET AL                                 SECTION: “B”(3)


                                   ORDER

     IT     IS   ORDERED   that   the   in-person   pretrial   conference

scheduled on Thursday, October 1, 2020 at 2:00 p.m. will be held

via telephone due to safety and health conditions arising from the

COVID-19 pandemic and related standing orders of the en banc court.

Counsel shall call in via telephone at (888) 684-8852, access code

8374480#.

     New Orleans, Louisiana this 31st day of August, 2020.




                                  ____________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE
